PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/587,684
Filing Date: 30 Sep 2019
Appellant(s): Behlman et al.



__________________
Stephen A. Burch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/02/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-5, 7-8, 11-13, 15-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsia et al. (4798515).
Regarding independent claims 1 and 11, Hsia discloses: 
(claim 11) a gas turbine engine (Fig. 1) comprising: 
a compressor section (116 in Fig. 1) having a plurality of compressor stages (multiple stages are shown in Fig. 1, and per Col 6 lines 29-31), each compressor stage in the plurality of compressor stages including a set of compressor rotors and a set of compressor vanes (one of ordinary skill in the art would interpret Fig. 1 as showing vanes and rotor blades in the multiple stages of compressor section 116); a combustor section (134, 136 in Fig. 1) fluidly connected to the compressor section and including a combustor (as shown in Fig. 2); a turbine section (118 in Fig. 1) fluidly connected to the combustor section and including a plurality of turbine stages (as shown in Fig. 1), each of the turbine stages in the plurality of turbine stages including a set of rotors and a set of turbine vanes (rotor blades and vanes are shown in Fig. 1 in turbine section 118); wherein at least one of the set of compressor vanes and the set of turbine vanes (movable vane 600 is a turbine vane) comprises a set of variable vanes each vane in 
and Hsia discloses:
(claim 1) a flowpath component (movable vane 600 in Fig. 6A-6F; Col 11 lines 64-68) for a gas turbine engine (Fig. 1) comprising: 
and Hsia discloses:
(claims 11 and 1) a body (body of vane 600) having a leading edge (labeled in annotated Fig. 6C) and a trailing edge (labeled in annotated Fig. 6C), a first exterior wall (labeled in annotated Fig. 6C) connecting the leading edge to the trailing edge and a second exterior wall (labeled in annotated Fig. 6C) connecting the leading edge to the trailing edge; 
at least one first internal cooling passage (passage in insert 626 and passage between 626 and leading edge) having a first inlet (602 Fig. 6A) at a first end of the body (602 is at radially outer end of vane 600), and including at least a portion extending to the leading edge (labeled in annotated Fig. 6A); 
at least one second internal cooling passage (passage in insert 624 and passage 640 in Fig. 6A) having a second inlet (604 Fig. 6A) at a second end of the body (604 is at radially inner end of vane 600), and being connected to the leading edge of the flowpath body via a plurality of film cooling holes (film coolant apertures are in the leading edge of movable vane 600 per: Col 4 lines 53-64, Col 7 lines 15-20 and claim 6; film cooling locations in the leading edge are shown in Fig. 3 where film cooling flow is shown as arrows 308 and per Col 8 lines 53-59; in Figs. 4A and 4B film cooling air is shown at 419 at LE and 418 at TE per Col 9 lines 42-46; and passage in insert 624 is 
wherein the at least one first internal cooling passage is isolated from the at least one second internal cooling passage (passages are isolated via inserts 624 and 626).

    PNG
    media_image2.png
    782
    975
    media_image2.png
    Greyscale

Regarding claim 2, Hsia further discloses the body is a variable vane (movable vane 600) having a first angle of attack in a first vane position and a second angle of attack in a second vane position (variable position or movable vanes inherently have 

Regarding claims 3 and 12, Hsia further discloses the body has an airfoil profile and is configured to have a first angle of attack in a first position and a second angle of attack in a second position (in Col 12 lines 49-50 movable vane 600 is referred to as having an airfoil shape where one of ordinary skill in the art understands an airfoil having a corresponding angle of attack depending upon its rotational position with respect to the gas stream flowing toward it so that it would have at least a first and second position and corresponding first angle of attack and second angle of attack).

Regarding claims 4 and 13, Hsia further discloses the first end of the body is a radially outward end (602 is at the radially outward end of vane 600) 
(claim 4) relative to an engine (Fig. 1) in which the flowpath component is incorporated. 
and 
(claim 13) relative to a radius of the engine (602 is at the outward end of the radius of the engine in Fig. 1).

Regarding claims 5 and 13, Hsia further discloses the second end of the body is a radially inward end opposite the first end (604 is at the radially inward end of vane 600 and is opposite 602 as seen in Fig. 6A).

Regarding claim 7, Hsia further discloses at least a portion of the at least one second internal cooling passage extends to the leading edge (passage 640 extends to the leading edge in Fig. 6A).

Regarding claim 8, Hsia further discloses the flowpath body is a first stage turbine vane (first stage vane in Figs. 1 and 2 is 146 in region 138 of the engine; Col 7 lines 33-39).

Regarding claim 15, Hsia further discloses the first inlet is disposed within a spindle (602 is in a hollow trunnion which is interpreted as a spindle; Col 11 line 68 to Col 12 lines 1-5).

Regarding independent claim 19, Hsia discloses a method for cooling a variable vane (movable vane 600) comprising: 
providing a first cooling flow to a first set of internal cooling passages from a first cooling flow inlet (cooling flow through inlet 602 in Fig. 6A flows into passage in insert 626 which has impingement holes 648 through which cooling flow flows into the passage between 626 and the leading edge; Col. 12 lines 6-10), the first set of internal 
providing a second cooling flow to a second set of internal cooling passages from a second cooling flow inlet (cooling flow through inlet 604 in Fig. 6A flows into passage in insert 624 which has impingement holes 646 through which cooling flow flows into passage 640; Col. 12 lines 6-10), the second set of internal cooling passages being isolated from the first set of internal cooling passages (via inserts 626 and 624) and being connected to the leading edge of the flowpath body via a plurality of film cooling holes (film coolant apertures are in the leading edge of movable vane 600 per: Col 4 lines 53-64, Col 7 lines 15-20 and claim 6; film cooling locations in the leading edge are shown in Fig. 3 where film cooling flow is shown as arrows 308 and per Col 8 lines 53-59; in Figs. 4A and 4B film cooling air is shown at 419 at leading edge and 418 at trailing edge per Col 9 lines 42-46; and passage in insert 624 is connected via cooling flow through impingement holes 646 and across passage 640 to the inner surface of the leading edge where cooling flow continues out through the film coolant apertures to film cool the surface of the leading edge exposed to hot combustion gases through the leading edge film coolant apertures).

Regarding claim 21, Hsia further discloses film cooling hole outlets in the plurality of film cooling holes are perpendicular to an expected fluid flow through the gas turbine engine when each vane in the set of variable vanes is in a first orientation (in orientation shown in annotated Fig. 4B, an expected fluid flow is shown by the large arrow which is perpendicular to circled film cooling flow 419 in Fig. 4B out of outlets of .
    PNG
    media_image3.png
    503
    631
    media_image3.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of Kupratis (20130098050).
Regarding claim 9, Hsia does not explicitly disclose the flowpath body is a second or later stage turbine vane, although Hsia does disclose multiple stages of turbine vanes and blades in Fig. 1.
Kupratis teaches a gas turbine engine (Fig. 1) with variable turbine vanes (paras. 24 and 25). Kupratis teaches a variable vane which is a second or later stage turbine vane (HPT includes first stage variable HPT guide vane 88A and second stage HPT guide vane 88B per para. 24; LPT includes multiple stages, each stage with variable LPT guide vanes per para. 25).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of McCaffrey et al. (20100247293).
Regarding claim 14, Hsia does not disclose the set of variable vanes is a subset of vanes in a single stage, and wherein the set of variable vanes are alternated with a set of fixed vanes within the stage.
McCaffrey teaches a gas turbine engine turbine section with a variable area turbine in which alternate vanes rotate to modulate turbine throat area (para. 3). McCaffrey teaches a set of variable vanes (set of variable vanes 40 in Fig. 2; para. 19, where rotational turbine vanes 40 are interpreted as variable vanes) is a subset of vanes (set of variable vanes 40 are a subset of all of the vanes shown in Fig. 2) in a single stage (Fig. 2 shows a single stage of vanes), and wherein the set of variable vanes are alternated with a set of fixed vanes (set of fixed vanes 38; para. 19) within the stage (variable vanes 40 alternate with fixed vanes 38 in Fig. 2; para. 20).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the set of variable vanes of Hsia be a subset of vanes in a single stage, and wherein the set of variable vanes are alternated with a set of fixed vanes within the stage as taught by McCaffrey to facilitate a less complicated rotation, support and sealing structure to provide the variable nozzle .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsia in view of Klingels (6612114).
Regarding claim 20, Hsia further discloses providing the first cooling flow to the first set of internal cooling passages comprises providing the first cooling flow through a radially outward spindle (602 is in the radially outward trunnion of movable vane 600) of the variable vane, wherein providing the second cooling flow to the second set of internal cooling passages comprises providing the second cooling flow through a radially inward spindle of the variable vane (604 is in the radially inward trunnion of movable vane 600), and wherein the method further includes cooling a leading edge (labeled in annotated Fig. 6A) of the variable vane and a pressure side (labeled in annotated Fig. 6A) of the variable vane using the first cooling flow (first cooling flow through inlet 602 enters insert 626 and then flows through impingement holes 648 to cool interior surface of some of the leading edge and at least some of the pressure side as seen in Fig. 6A and the radial vane elevations shown in Figs. 6B-6E) and cooling a suction side (labeled in annotated Fig. 6A) of the variable vane using the second cooling flow (flow through inlet 604 enters insert 624 and then flows through impingement holes 646 to cool at least some of the suction side as seen in Fig. 6A and the radial vane elevations shown in Figs. 6D-6F).
Hsia does not explicitly disclose cooling a trailing edge using the second flow.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Hsia so that the second flow is sent through a heat exchanger and used for cooling both a leading edge and a trailing edge of the vane as taught by Klingels to reduce the thermal load on the vane component with a system that by reducing temperature differences and the maximum temperatures in the component, provides a distinct increase in the component’s life and improves efficiency and power of the gas turbine overall (Klingels Col 2 lines 42-49 and Col 3 lines 9-23).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claims 16 and 17 under 35 U.S.C. 112(b) has been withdrawn since Appellant has canceled claims 16 and 17.
(2) Response to Argument
Appellant argues, regarding claim 1 and prior art Hsia (4798515) that the examiner has interpreted the passage defined by insert 626 as anticipating the first cooling passage, and the passage defined by insert 624 as reading on the second internal cooling passage.  This statement is not entirely correct since per claim 1, “at least one first internal cooling passage” and “at least one second internal cooling passage” are claimed; and in the Final Rejection, Examiner cited the passage in insert 626 and the passage between 626 and the leading edge of Hsia in annotated Fig. 6A(C) as reading on “at least one first internal cooling passage,” and Examiner cited the passage in insert 624 and passage 640 in Fig. 6A as reading on “at least one second internal cooling passage.”  The recitation “at least one” means there can be more than one passage.
Examiner also disagrees with Appellant that passage 640 extends the full height of the vane.  Actually, interior cavity 606 extends the full height of the vane (see Fig. 6A; Col lines 6-10). In addition to showing one of 640 in Fig. 6A, Hsia describes passage 640 in Col 12 lines 15-19 as “a plurality of controlled spaces, indicated at 640, of predetermined dimension that is calculated to optimize the impingement cooling effect from the pressurized air emerging from the apertures 646 and 648.” This supports Examiner’s rejection as Hsia disclosing “at least one first internal cooling aperture” as including the passage in insert 626 and the passage between 626 and the leading edge.  The passage between 626 and the leading edge is one of the plurality of controlled spaces, i.e. one of passages 640, of predetermined dimension to optimize impingement cooling effect from pressurized air emerging from impingement apertures 648 of insert 
Therefore, Examiner disagrees with Appellant that it is not possible for the cited Hsia “at least one first internal cooling passage” to “include at least a portion extending to the leading edge.”  As shown in annotated Fig. 6A(C) at least the passage between insert 626 and the leading edge extends to the leading edge.
In the same way, Examiner disagrees with Appellant’s similar argument regarding the impossibility of the feature of claim 7.  Passage 640 indicated in Fig. 6A between insert 624 and the leading edge is included in the “at least one second internal cooling passage” and this passage extends to the leading edge and therefore reads on the limitation of claim 7.
Appellant’s arguments in the last paragraph on page 5 and the first two paragraphs on page 6 are incorrectly based on the “first internal cooling passage” being only correctly interpreted as one passage while claim 1, as well as claims 11 and 19, recite “at least one first internal cooling passage” which means that Hsia showing more than one passage is within the scope of the claims.
Examiner also disagrees with Appellant that no person of reasonable skill in the art would interpret the film cooling holes connecting the passage 640 to the leading edge as connecting the passage in insert 624 to the leading edge because the passage 
Examiner also disagrees with Appellant regarding Examiner’s assertions in the Advisory Action that it is unreasonable to interpret “connected to the leading edge via film cooling holes” as including a connection to a fluid circuit that at some point downstream includes film cooling holes connected to the leading edge. Examiner also disagrees with Appellant that Examiner’s interpretation is not reasonable in light of Appellant’s description of the invention and the claimed recitation “via film cooling holes.”  Examiner asserts it is entirely reasonable to interpret the limitation recited in claims 1, 11 and 19 “at least one second internal cooling passage…being connected to the leading edge of the flowpath body via a plurality of film cooling holes” as reading on the fluid connection of airflow from the passage in insert 624, through the impingement apertures 646 to passage 640 and then to the leading edge via the film cooling holes in the leading edge disclosed by Hsia as described in the Final Rejection and the Advisory Action.  In Figures 3A-B and 5, Appellant’s own disclosure shows that 172 is multiple passages but only one is directly connected to the leading edge via film cooling holes 160 while all passages 172 are still fluidly connected to each other and to the leading edge, otherwise the air flow from the middle 172 passage would never reach the leading edge.  Cooling of airfoils relies on fluid connections among flow passages and holes or apertures in both Appellant’s disclosure as well as in Hsia’s disclosure.

Regarding Appellant’s argument on page 7 regarding claim 21, Examiner disagrees with Appellant’s argument that it is unreasonable to interpret Hsia as including the fluid flow as shown in annotated Fig. 4B in light of the citation from Hsia provided in the Final Rejection: a variable vane such as 400 and 600 can be set to various desired orientations with respect to the hot gas flow by rotating the vane about its trunnion axis (Col 9 lines 20-25).  This interpretation is further supported by the last part of Hsia’s claim 1: “means coupled with at least one of said vane trunnion portions for rotating said vane about said radial axis in variation of said crosswise orientation and for effecting rotational deflection of vane impinging portions of said hot fluid stream.”  Hsia intends the movable vane to rotate with respect to the hot gas stream.  Claim 21 of the instant application claims “an expected fluid flow through the gas turbine engine when each vane … is in a first orientation” so that the expected fluid flow at a first orientation shown in annotated Fig. 4B of Hsia reads on claim 21 in light of Hsia’s disclosure.  
Therefore, the rejections of claims 1, 7, 11, 19 and 21 should be sustained.
Appellant did not separately argue dependent claims 2-5, 8-9, 12-15 and 20 and thus they stand or fall with independent claims 1, 11 and 19.
For the above reasons, it is believed that the rejections should be sustained.

/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
Todd Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.